Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19, 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 (amended) is rejected as being vague and indefinite when it recites the “liquid crystal mixture of claim 1” (emphasis added); the scope of the protection sought is not clear. Since claim 1 is drawn to a liquid crystal composition, there is insufficient antecedent basis for a liquid crystal mixture. Similarly, claims 14-19 are rejected as being vague and indefinite when they each recite the “liquid crystal mixture of claim 13” (emphasis added).

Claim 25 (amended) is rejected as being vague and indefinite when it recites “A liquid crystal mixture of claim 24” (emphasis added); the scope of the protection sought is not clear.  Similarly, claim 25 is rejected as being vague and indefinite when it recites  mixture of claim 13” (emphasis added), and claim 33 is rejected as being vague and indefinite when it recites the “liquid crystal mixture of claim 25” (emphasis added).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 10, 11 and 13-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Chinese Patent No. CN102660296). 
Liu et al. discloses a liquid crystal composition and the corresponding use thereof said liquid crystal composition in a liquid crystal display device/element, wherein liquid crystal composition has a high birefringence rate, a high upper limit temperature of a nematic phase, low lower limit temperature of the nematic phase, low rotation viscosity, high response speed and the like, and characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formula (I), as represented by 
    PNG
    media_image1.png
    75
    421
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    354
    792
    media_image2.png
    Greyscale
(on page 6) and 
    PNG
    media_image3.png
    258
    836
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    112
    398
    media_image4.png
    Greyscale
(on page 7), and compounds inclusive of the compounds of the present formula (II), as represented by
    PNG
    media_image5.png
    790
    867
    media_image5.png
    Greyscale
(on page 4), 
    PNG
    media_image6.png
    150
    792
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    72
    386
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    239
    403
    media_image8.png
    Greyscale
 (on page 5), as well as 
    PNG
    media_image9.png
    220
    415
    media_image9.png
    Greyscale
 (on page 6). In fact, several of the Examples therein (on pages 34-40) expressly illustrates the combination of at least one compound inclusive of the compound of the present formula (I) as represented by II-2-2 and II-2-4, at least one compound inclusive of the compound of the present formula (II) as represented by I-5-8 and I-5-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 9, 17-20, 24, 25, 33, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Chinese Patent No. CN102660296).
Please refer to the preceding paragraph 8 for the specific teachings of Liu et al. Although Liu et al. does not expressly illustrate the combination of the presently claimed compounds of formulae (I) and (II), since they are generally disclosed therein, are each individually well known in the liquid crystal art, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal medium Liu of et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. The use of a liquid crystal composition in each of a liquid crystal element as well as in a selectively dimmable device is likewise well known in the liquid crystal art, and as such it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the liquid crystal composition of Liu et al. therein accordingly. with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein Liu et al.
Allowable Subject Matter
Claims 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722


/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722